BAKER, Judge,
concurring in part and in result.
While I concur in the result reached by the majority and in most of its analysis, I write separately to detach myself from a conclusion reached by the majority pertaining to the motion to strike. More particularly, regarding Paragraph 6 of Russell’s affidavit stating that “[t]he International Organization does not handle the affairs of local chapters,” appellant’s app. p. 302, I cannot agree that this is an “outright denial of any interference in the affairs of the local chapter,” that Russell contradicted in his subsequent deposition testimony. Op. at 333 (emphasis added).
To be sure, Russell’s deposition testimony is consistent with the statement in his affidavit that Delta Tau Delta does not handle the affairs of the local chapter. For instance, Russell testified that Delta Tau Delta did not tell the local chapters “who they can pledge ... what people they elect ... we do not control their funds ... we do not get involved in housing arrangements-” Appellant’s App. p. 242. Moreover, I cannot agree that Russell’s testimony regarding Delta Tau Delta’s constitution, bylaws, and guidelines, coupled with the presence of enforcement mechanisms, directly contradicts his affidavit such that the trial court abused its discretion when it denied the Smiths’ request to strike Paragraph 6.